           Case 1:21-cv-00448-VEC Document 24 Filed 02/03/21 Page 1 of 2

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
                                                                          DATE FILED: 2/3/2021
 --------------------------------------------------------------   X
 NATIONAL AUDUBON SOCIETY; NATURAL                                :
 RESOURCES DEFENSE COUNCIL, INC.;                                 :
 AMERICAN BIRD CONSERVANCY; CENTER                                :
 FOR BIOLOGICAL DIVERSITY; DEFENDERS                              :   21-CV-448 (VEC)
 OF WILDLIFE; NATIONAL WILDLIFE                                   :
 FEDERATION; AND SIERRA CLUB;                                     :       ORDER
                                                                  :
                                              Plaintiffs,         :
                                                                  :
                            -against-                             :
                                                                  :
 U.S. FISH AND WILDLIFE SERVICE; AND U.S.                         :
 DEPARTMENT OF THE INTERIOR;                                      :
                                                                  :
                                              Defendants.         :
 --------------------------------------------------------------   X
 --------------------------------------------------------------   X
 STATE OF NEW YORK; STATE OF                                      :
 CALIFORNIA; STATE OF CONNECTICUT;                                :
 STATE OF ILLINOIS; STATE OF MARYLAND;                            :
 COMMONWEALTH OF MASSACHUSETTS;                                   :   21-CV-452 (VEC)
 STATE OF MINNESOTA; STATE OF NEW                                 :
 JERSEY; STATE OF NEW MEXICO; STATE OF                            :
 OREGON; COMMONWEALTH OF                                          :
 PENNSYLVANIA; AND STATE OF                                       :
 WASHINGTON;                                                      :
                                                                  :
                                              Plaintiffs,         :
                                                                  :
                            -against-                             :
                                                                  :
 U.S. DEPARTMENT OF THE INTERIOR; AND                             :
 U.S. FISH AND WILDLIFE SERVICE;                                  :
                                                                  :
                                              Defendants.         :
 --------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the undersigned accepted 21-CV-448 and 21-CV-452 as each related to three

previously consolidated cases before this Court, see Docket Nos. 18-CV-4596, 18-CV-4601, and

18-CV-8084; and


                                                   Page 1 of 2
          Case 1:21-cv-00448-VEC Document 24 Filed 02/03/21 Page 2 of 2




        WHEREAS the two newly filed cases, 21-CV-448 and 21-CV-452, “involve . . . common

question[s] of law [and] fact,” Fed. R. Civ. P. 42(a),

        IT IS HEREBY ORDERED that no later than February 17, 2021, each group of

parties—that is, the Audubon Plaintiffs, the States, and Defendants—must file a letter setting

forth that group’s position on whether these cases ought to be consolidated under Fed. R. Civ. P.

42(a)(2). To the extent the parties (or any portion of them) are in agreement on their response to

this order, they are welcome to file a joint letter.



SO ORDERED.
                                                            _____________
                                                                        ___________
                                                                                  _______
                                                            ________________________
Date: February 3, 2021                                          VALERIE CAPRONI
                                                                           CAPRONON NI
      New York, New York                                     United States District Judge




                                              Page 2 of 2
